DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-5 in the reply filed on 02/01/2022 is
acknowledged. The traversal is on the ground(s) that the group of inventions previously stated
in the restriction requirement contain a special technical feature that makes a contribution over
the prior art. This is not found persuasive because upon further search and consideration, the
technical feature is not considered a special technical feature as it does not make a contribution
over the prior art in view of Kroher et al. (US20190143600), and further in view of Caruthers et al. (US5899605).
		The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a powdered build material transportation system” in claim 1 line 5, wherein the specification defines the following corresponding structure: “powdered build material transportation system 130 is shown as a cuboid structure with pipes entering and leaving the system 130.  The transportation system 130 may transport powdered build material using by inducing air pressure in the system 130 using any number of valves, hoses, motors, pipes, and pressure sources such as pumps” (see [0019] of the disclosure).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least part of the un-fused powdered build material" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Further, it is unclear whether "the at least part of the un-fused powdered build material" is referring to a part of the un-fused powdered build material that was measured by the color sensor or if is it a part of the un-fused powdered build material that was transported from the powdered build material tank to the storage tank.
Clarification and correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kroher et al. (US20190143600), and further in view of Caruthers et al. (US5899605).
Regarding claim 1, Kroher teaches a storage tank loading system for loading build material to a storage tank (Abstract: at least one build material container (4, 8) adapted to receive build material (3, 14), characterized in that the number of build processes at least one part of the build material (3, 14) received in the at least one build material container (4, 8) has been used in is determined), the storage tank loading system comprising: 
a build material tank (build material container 8; Figure 1) to store un-fused build material having been used in an additive manufacturing process ([0044] build material 3 received in the overflow module 7); 
a build material transportation system (see annotated Figure 1 below) to transport the un-fused powdered build material from the powdered build material tank (overflow module 7; Figure 1) to a storage tank (build material container 8 in Figure 1; [0044] build material 3 received in the overflow module 7 can be filled from the overflow module 7 into the detachable build material container 8); 
a color sensor (determination unit 16; Figure 6) to detect a color of at least part of the un-fused powdered build material transported to the storage tank by the powdered build material transportation system ([0052] determination unit 16 that is used to determine different parameters relating to the number of manufacturing processes the build material 3 
a controller ([0052] the apparatus 1, as well as the determination unit 16 are adapted to perform the inventive method; the determination unit performs the inventive method, and therefore a controller would be present in the determination unit to perform the inventive method) to: 
receive signals from the color sensor indicative of the color of the at least part of the un-fused powdered build material transported to the storage tank ([0052] Respective parameters the determination unit 16 determines are, for example, the color of the build material 3), and 
send a quality indicator to an electronic memory associated with the storage tank ([0052] The determination unit 16 further updates the information stored in the information storages 10; see 10 in Figure 1 and 6). While Kroher teaches sending a quality indicator to an electronic memory associated with the storage tank, Kroher fails to explicitly teach the controller generates a quality indicator based on comparing the received signals with at least one predetermined threshold value.
In the same field of endeavor pertaining to a storage tank loading system that detects the color of a build material, Caruthers teaches the controller generates a quality indicator based on comparing the received signals with at least one predetermined threshold value. (col 15 line 30-38 and col 15 line 54-61). Comparing a quality indicator with at least one 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the controller of Kroher generate a quality indicator based on comparing the received signals with at least one predetermined threshold value, as taught by Caruthers, for the benefit of a user being able to make changes to the type or amount of build material disposed such that the color is corrected.

    PNG
    media_image1.png
    717
    613
    media_image1.png
    Greyscale

Regarding claim 2, Kroher modified with Caruthers teaches the storage tank loading system of claim 1. Further, Kroher teaches wherein the powdered build material tank is a first powdered build material tank (overflow module 7; Figure 1), the storage tank loading system further comprising un-fused powdered build material not having been used in an additive manufacturing process ([0048] build material 14, e.g. fresh build material, can be added to the build material 3 received in a build material container 8; see 3 and 14 in lower container 8 in Figure 4).
 un-fused powdered build material not having been used in an additive manufacturing process, Kroher fails to explicitly teach a second powdered build material tank to store un-fused powdered build material not having been used in an additive manufacturing process.  
In the same field of endeavor pertaining to a storage tank loading system that detects the color of a build material, Caruthers teaches a second powdered build material tank to store un-fused powdered build material (see supply dispensers 15A-15Z in Figure 1; col 9 line 53-56).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the un-fused powdered build material not having been used in an additive manufacturing process of Kroher be stored in a second powdered build material tank, as taught by Caruthers. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, the storage tank of Caruthers is an option for storing the un-fused powdered build material of Kroher.
Regarding claim 3, Kroher modified with Caruthers teaches the storage tank loading system of claim 2. Further, Kroher teaches the storage tank loading system comprising a mixing system (blending unit 15; Figure 4) to mix un-fused powdered build material from the first powdered build material tank with un-fused powdered build material from the second powdered build material tank ([0048] a blending unit 15 is provided that adds a specific amount or volume of build material 14 to the build material 3 received in the build material container 8).  
claim 4, Kroher modified with Caruthers teaches the storage tank loading system of claim 1. However, Kroher fails to teach wherein the color sensor is disposed on an outer side of an optically transmissive part of a hose.  
In the same field of endeavor pertaining to a storage tank loading system that detects the color of a build material, Caruthers wherein the color sensor (sensor 40; Figure 2) is disposed on an outer side of an optically transmissive part (windows 36; Figure 2) of a hose (transport conduit 18; Figure 2).  The color sensor disposed on the outer side of an optically transmissive part of a hose allows for continuous monitoring and correction for maintaining a desired color (col 20 line 15-18).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the color sensor of Kroher be disposed on an outer side of an optically transmissive part of a hose, as taught by Caruthers, for the benefit of continuously monitoring the color of the powdered build material.
Regarding claim 5, Kroher modified with Caruthers teaches the storage tank loading system of claim 1. Further, Kroher teaches the storage tank loading system comprises a user interface to display the quality indicator to a user ([0043] the information storage 10 can be read by a corresponding device, e.g. the information storage 10 can be built as QR-code attached to an outer surface of the respective build material container 4 and read with a corresponding QR-code scanner).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                         
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743